Citation Nr: 0721009	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to July 
1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 rating decision of a special processing 
unit ("Tiger Team") at the RO in Cleveland, Ohio.  In that 
decision, the RO denied the veteran's claims of entitlement 
to service connection for left ear hearing loss and left ear 
tinnitus.  In October 2004, the veteran timely filed a notice 
of disagreement with the RO's decision on both claims.  The 
RO then readjudicated the claims in the April 2005 statement 
of the case.  However, in his substantive appeal (VA Form 9), 
the veteran specifically noted that he was appealing only the 
claim related to his left ear hearing loss.  The veteran has 
not perfected an appeal of the RO's decision with regard to 
the tinnitus claim; accordingly, that issue is not before the 
Board for consideration.  See 38 C.F.R. § 20.200 (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Initially, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court of Appeals for Veterans' 
Claims issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which addressed 
the provisions of the Veterans Claims Assistance Act (VCAA) 
in situations where, as here, the veteran has filed a claim 
for a higher rating for an already service-connected 
disability.  According to the Dingess holding, the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim - including not only the downstream 
degree of disability element, but also the effective date of 
the disability.

The veteran thus far has been sufficiently apprised of the 
procedures for obtaining evidence relevant to his claim, 
through the issuance of a January 2004 VCAA notice letter 
that explained the general requirements to substantiate it, 
and also set forth an explanation as to the mutual obligation 
between VA and himself to obtain additional supporting 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  However, he has not yet received notice of 
the downstream disability rating and effective date elements 
of his claim in accordance with the holding in Dingess.  He 
should be provided a supplemental notice letter that includes 
a discussion of these elements.

In order to establish service connection for hearing loss, 
there must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran underwent two audiological examinations.  The 
first examination was conducted in March 2004 by QTC Services 
and noted a speech discrimination score of 92 percent in the 
left ear.  The second examination was performed by VA in 
August 2004 and reported a speech discrimination score of 96 
percent in the left ear.

As noted above, a speech recognition score of less than 94 
percent using the Maryland CNC Test is considered sufficient 
evidence of hearing loss to constitute an actual hearing 
disability by VA standards.  See 38 C.F.R. § 3.385.  There is 
conflicting medical evidence regarding the veteran's speech 
discrimination score, and it is unclear whether he has left 
ear hearing loss as defined by VA regulations.  The March 
2004 examination indicates the veteran has left ear hearing 
loss based on his 92 percent speech discrimination score, but 
the more recent August 2004 VA examination indicates he does 
not because his speech discrimination score was 96 percent.  
Because of this conflicting medical evidence, the veteran 
must be afforded another VA examination to determine: (1) 
whether he, in fact, has left ear hearing loss according to § 
3.385 and (2) if so, whether his left ear hearing loss is 
related to his military service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, the claim for left ear hearing loss is REMANDED 
to the RO (via the AMC) for the following development and 
consideration:

1.  Prior to any further adjudication of 
the claim for a compensable rating for 
bilateral hearing loss, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and all other 
applicable legal precedent.  This 
additional letter, consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation of 
the information or evidence needed to 
establish a disability rating and 
effective date for the veteran's claim, 
as recently outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

2.  Schedule the veteran for another VA 
audiological examination to determine 
whether he has sufficient hearing loss 
in his left ear to meet the threshold 
minimum requirements of 38 C.F.R. § 
3.385 to be considered an actual 
disability by VA standards.  If left ear 
hearing loss for VA purposes is 
identified, the examiner should also 
indicate whether it is at least as 
likely as not (meaning at least 50 
percent probable) the left ear hearing 
loss is related to the veteran's 
military service.

3.  Then readjudicate the claim for 
service connection for left ear hearing 
loss in light of the additional evidence 
obtained.  If this claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the claim for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




